Citation Nr: 0718856	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-04 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to VA non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from April 3, 1956, through 
April 2, 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 RO decision.  In October 2004, 
the Board remanded the matter.


FINDINGS OF FACT

The veteran served on active duty from April 3, 1956, through 
April 2, 1958, which is not during a period of war.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
for VA non service-connected pension benefits.  38 U.S.C.A. 
§§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).

But in this case, the law, not the evidence, controls the 
outcome of this appeal.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  VA's duties to notify and to assist claimants do 
not apply where the law, as mandated by statute, and not the 
evidence, is dispositive of the claim.  Manning v. Principi, 
16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
But see Pelea v. Nicholson, 19 Vet. App. 296 (2005), vacated, 
20 Vet. App. 93 (2006) (per curiam order).  On consideration 
of these factors, there is no indication of any prejudice to 
the veteran, and further expending of VA's resources is not 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Nevertheless, the RO sent letters in February 2003 and April 
2003; and a statement of the case in November 2004.  No 
letter preceded the RO's initial decision in February 2003.  
But the November 2004 statement of the case fully informed 
the veteran of the basis for the RO's decision, including all 
evidentiary requirements.  The above documents discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication or even the final RO adjudication (the statement 
of the case) is harmless.  The Board finds that even if there 
is any defect with regard to the timing or content of any of 
the notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication, because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim, and the law 
(rather than the facts) controls this outcome.  

Moreover, any error in VA's notice to the veteran (which is 
initially presumed to be prejudicial) is in fact harmless.  
See Sanders v. Nicholson, __ F.3d. __, 2007 WL 1427720 (C.A. 
Fed. May 16, 2007) (No. 06-7001) (burden is on VA to show 
that error in notice was not prejudicial).  Any defective 
notice has not prejudiced the appellant in the essential 
fairness of the adjudication.  See Overton v. Nicholson, 
20 Vet. App. 427 (2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.  

Also, all relevant, identified, and available evidence has 
been obtained.  VA has fulfilled any duty to assist the 
veteran.  The Board now turns to the merits.

VA may pay a non-service-connected pension to a veteran who 
served for 90 days or more during a period of war and who is 
permanently and totally disabled due to non-service-connected 
disabilities which are not the result of the veteran's 
willful misconduct.  Basic entitlement to pension exists if a 
veteran served in the active military, naval, or air service 
for 90 days or more during a period of war; or served in the 
active military, naval, or air service during a period of war 
and was discharged or released from such service for a 
service- connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Thus, eligibility for VA non-service-connected pension 
benefits requires an initial showing that the veteran served 
on active duty for at least 90 days during a period of war.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3.

The term "period of war" is currently as the Spanish-
American War (from April 21, 1898 to July 4, 1902); the 
Mexican border period (from May 9, 1916 to April 5, 1917); 
World War I (April 6, 1917 to November 11, 1918); World War 
II (December 7, 1941 to December 31, 1946); the Korean 
conflict (June 27, 1950 to January 31, 1955); the Vietnam era 
(February 28, 1961 to May 7, 1975, for veterans serving in 
Vietnam, and from August 5, 1964 to May 7, 1975, for all 
other cases); and the Persian Gulf War (from August 2, 1990 
and ending on a date yet to be prescribed).  38 U.S.C.A. § 
101; 38 C.F.R. § 3.2 .

VA's determination of whether a claimant's service meets the 
threshold statutory requirements depends on service 
department records verifying the character of a claimant's 
service.  38 C.F.R. § 3.203.  A claim for non-service-
connected pension benefits by a claimant whose service 
department records fail to show threshold eligibility lacks 
legal merit or legal entitlement and must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Service department records indicate that the veteran served 
from April 3, 1956, through April 2, 1958.  This is more than 
one year after the end of the "Korean conflict" (that is, 
January 31, 1955) and several years before the start of the 
Vietnam War (that is, February 28, 1961, for veterans serving 
in Vietnam; August 5, 1964, for all other cases).  The 
veteran does not contend otherwise or suggest that he has any 
additional active service.  He did not serve during a period 
of war, as defined in 38 C.F.R. § 3.2.  Thus, by the very 
terms of the statute governing VA non-service-connected 
pension benefits, he is not eligible for such benefits.  

In this case, the veteran lacks legal entitlement to VA non-
service-connected pension benefits due the lack of the 
required wartime service.  In conclusion, the law, and not 
the evidence, is dispositive of the veteran's claim.  Where 
the law, not the evidence, is dispositive of a claim, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  Thus, the veteran does not meet 
the threshold statutory requirement for eligibility for VA 
non-service-connected pension benefits.


ORDER

Entitlement to VA non-service-connected pension benefits is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


